Citation Nr: 0909593	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  07-36 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the Atlanta, 
Georgia, Department of Veterans Affairs (VA) Regional Office 
(RO).

In November 2008, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
that hearing has been associated with the claims file.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appellant has requested that the Board contact the United 
States Marine Corps and request that they expedite their 
determination whether he is entitled to the Combat Action 
Ribbon.  The Board, however, has no authority to do so.  
Still, the undersigned advises that the Veteran may wish to 
contact his elected United States Senators and United States 
Representative and request their assistance in addressing 
this concern. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In statements submitted from the Veteran, he has stated that 
he was exposed to incoming fire during his last 30 days in 
Vietnam, during which people were wounded and killed.  The 
Veteran had provided the name of a person who purportedly 
died during that attack, and the RO attempted to verify that 
fact but was unable to find the name of the person.  
Nevertheless, the Veteran has provided enough information for 
VA to attempt to corroborate the claimed stressor of incoming 
fire.  Specifically, he has identified the period when the 
attack occurred as between November 23, 1969 and January 23, 
1970, and his service records show that he was attached as a 
Marine rifleman to Headquarters and Service Company, First 
Tank Battalion, First Marine Division.  This is sufficient 
information to try and verify the claimed stressor.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice letter under 
38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2008) and 38 C.F.R. § 3.159(b) (2008), 
that includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal.

2.  Prepare a letter asking the Marine 
Corps Archives and Special Collections, 
Alfred M. Gray Research Center, 2040 
Broadway Street, MCCDC, Quantico, 
Virginia, 22134, to provide any available 
information which might corroborate the 
veteran's alleged stressor of incoming 
fire and casualties during the last days 
he served in Vietnam.  Specifically, 
request a search of the Veteran's unit 
records and any other potential sources 
for possible documentation of incoming 
fire and casualties from November 23, 
1969, to January 23, 1970.  

3.  If a stressor is confirmed, the 
veteran should be afforded a VA 
examination to determine the etiology of 
any diagnosed post traumatic stress 
disorder.  The claims folder should be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  The examiner should record 
the full history of the disorder 
including a discussion of the criteria 
needed for a diagnosis, including an 
opinion as to the likelihood that any 
current diagnosis of post traumatic 
stress disorder is related to the 
veteran's verified stressor.

4.  The Veteran should be notified that 
it is his responsibility to report for 
any ordered VA examination, to cooperate 
in the development of the claim, and that 
the consequences for failure to report 
for a VA examination without good cause 
may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the Veteran does not report 
for any ordered examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address prior to the date of the 
examination.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  The RO must review the examination 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures at once.

6.  The RO should then readjudicate the 
Veteran's claim of entitlement to service 
connection for post traumatic stress 
disorder.  If the claim is not granted to 
the Veteran's satisfaction, send him and 
his representative a Supplemental 
Statement of the Case and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded, to include 
evidence verifying that he is entitled to the Combat Action 
Ribbon.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

